Citation Nr: 0121348	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-13 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to March 10, 1997, for 
VA benefits based on an award of Dependency and Indemnity 
Compensation benefits (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service from January 1942 to August 
1945, October 1946 to October 1949, May 1951 to August 1952 
and October 1961 to August 1962.  He died in September 1987.  
The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C. § 1310 and also granted basic 
eligibility under 38 U.S.C. chapter 35 for dependent 
educational assistance.  A notice was sent to the appellant 
in October 1998 informing her that the payment of monetary 
benefits based her DIC award would begin as of April 1, 1997, 
based on her filing of a claim for DIC benefits on March 10, 
1997.  A timely appeal was filed, in which the appellant 
contended that the effective date of DIC benefits should be 
1988, since she had filed a claim for DIC for a lung 
condition in 1988 and had allegedly maintained continuous 
prosecution of that claim thereafter.


FINDINGS OF FACT

1.  The veteran died of emphysema on September 30, 1987.

2.  A Board decision denied entitlement to service connection 
for the cause of the veteran's death in May 1992.

3.  A VA Office of General Counsel Precedent Opinion 
(VAOPGCPREC) 2-93 (January 13, 1993), concerning entitlement 
to benefits based on tobacco use during service, was issued 
in January 1993.

4.  Correspondence received by VA from the appellant on 
November 7, 1994, was construed by the RO as an attempt to 
reopen her claim for service connection for the cause of the 
veteran's death.

5.  DIC benefits were granted by rating decision dated in 
June 1998, effective March 10, 1997, based on VAOPGCPREC 2-93 
and on the submission by the appellant of new and material 
evidence.


CONCLUSION OF LAW

An effective date of November 7, 1993 is warranted for the 
award of DIC, based on a liberalizing VA issue.  38 U.S.C.A. 
§§ 5101, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.114, 
3.152, 3.160(c); 3.400(c) (2001); VAOPGCPREC 2-93 (January 
13, 1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier that the 
currently assigned date of March 10, 1997 for DIC benefits.  
In essence, she contends that she "had maintained continuous 
prosecution of the exact same condition or conditions from 
1988" and that DIC benefits should be awarded retroactive to 
the date of her original claim.   See VA Form 21-4138 dated 
May 17, 1999.

In the interest of clarity, the pertinent law and VA 
regulations will be discussed.  The factual background of 
this case will be reviewed.  Finally, the Board will analyze 
the claim and render a decision.


Relevant law and regulations

Claims

Claim - Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2001).

Effective dates

Unless specifically provided otherwise, the effective date of 
an award for DIC benefits based on an original claim, or a 
claim reopened after a final disallowance, shall be the date 
of receipt of claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For 
death benefits due to service-connected death after 
separation from service, the effective date is the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise the date of receipt of claim.  38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  For reopened claims, 
the effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).

Payment of monetary benefits under an award of DIC may not be 
made for any period prior to the first day of the calendar 
month following the month in which the DIC award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Where DIC is awarded pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where DIC is awarded pursuant to a liberalizing law 
or VA issue which became effective on or after the date of 
its enactment or issuance, in order for a claimant to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims.  If a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  In no event shall such award be retroactive for 
more than one year from the date of application therefor or 
the date of administrative determination of entitlement, 
whichever is earlier.    38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a)(3).

Factual Background

The veteran served on active duty from January 1942 to August 
1945, October 1946 to October 1949, May 1951 to August 1952, 
and October 1961 to August 1962; he died in September 1987 of 
emphysema.  

The appellant's original claim for entitlement to service 
connection for the cause of the veteran's death was received 
by VA in September 1988.  She was notified later in September 
1988 that entitlement to service connection for the cause of 
the veteran's death was denied because it was not due to 
service-connected disability.  A Notice of Disagreement was 
received by VA in October 1988.  Although a Statement of the 
Case was issued in August 1989, a timely Substantive Appeal 
was not received.  

Correspondence attempting to reopen the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death was received by VA in April 1991.  A June 
1991 rating decision denied the appellant's attempt to reopen 
her claim for entitlement to service connection for the cause 
of the veteran's death, and a Notice of Disagreement was 
received by VA later in June 1991.  A Statement of the Case 
was issued in July 1991, and a Substantive Appeal was 
received by VA in September 1991.  A May 1992 Board decision 
denied entitlement to service connection for the cause of the 
veteran's death.  In essence, the Board determined that there 
was no connection between the veteran's service and his death 
from lung disease which began in the 1980s, two decades after 
he left service.  

VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 was issued on January 
13, 1993.  That opinion provided that service connection for 
cause of death may be established where the evidence 
discloses injury or disease (even though the same became 
manifest many years after service) resulting from tobacco 
during active military service.  

Correspondence from the appellant dated October 31, 1994 was 
received by the RO on November 7, 1994.  The appellant asked 
that the veteran's service medical records be reviewed to see 
if he had been treated for any lung disorder while on active 
duty.  A letter was sent to the appellant by VA in February 
1995 in which it was noted that the issue of entitlement to 
service connection for the cause of the veteran's death had 
been denied by the Board in May 1992 and had not been timely 
appealed to the United States Court of Appeals for Veterans 
Claims; the appellant was notified that she must submit new 
and material evidence to reopen her claim and that new and 
material evidence had not been submitted.  The letter also 
noted that the appellant had the right to appeal the decision 
that no new and material evidence had been submitted and 
information was provided explaining her right of appeal.  A 
Notice of Disagreement was received by VA from the appellant 
in March 1995.  No Statement of the Case was issued.

A claim for DIC benefits based on the veteran's use of 
tobacco during service was received by VA on March 10, 1997.

According to a January 1998 statement from R.L., M.D., he had 
treated the veteran for severe chronic obstructive pulmonary 
disease, respiratory failure, Cor-pulmonale, and congestive 
heart failure.  Dr. L. concluded that the veteran's 
conditions were the result of cigarette smoking from 1941 
until his death in 1987.  It was noted that the veteran 
started smoking after joining the military in 1941.

According to an April 1998 medical report from a VA 
physician, based on a review of the veteran's claims file, 
Dr. L's January 1998 statement was at least as likely as not 
true and it was at least as likely as not that the veteran's 
death was due to his use of tobacco products.  The physician 
noted that he could not say whether the veteran started 
smoking in service or not.  

A June 1998 rating decision granted service connection for 
the cause of the veteran's death as well as eligibility for 
Dependents' Educational Assistance under 38 U.S.C. chapter 
35, based on the appellant's March 1997 claim.  The appellant 
was notified in October 1998 that payments would begin at the 
start of the following month, April 1, 1997.  The appellant 
timely appealed the effective date of the grant of DIC, 
contending that it should be effective in 1988 since she had 
filed a claim in 1988 and had continued to pursue the claim 
since then.

Analysis

Initial matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  See 
the VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A]. 

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  Thus, the VCAA is applicable 
to this case, since the appeal was pending on November 9, 
2000. 

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which to make an 
informed decision.  The Board has not identified any 
pertinent evidence which is not currently of record with 
respect to this earlier effective date claim, and the 
appellant has not pointed to any such specific evidence.  

The Board further observes that the appellant has been 
informed in communications from the RO, such as the June 1999 
Statement of the Case, of the law and regulations with 
respect to the issue on appeal.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of this earlier effective date claim.  

Under these circumstances, a remand of this matter for 
further development would not aid the Board's inquiry, and 
would only serve to unnecessarily delay a decision.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.

Discussion

The appellant has submitted several statements contending 
that the proper effective date for entitlement to DIC based 
on the grant of service connection for the cause of the 
veteran's death should be the date that she filed her 
original claim, which was  in September 1988, because she has 
continued to prosecute her claim for DIC for a lung condition 
since that time.  As explained immediately below, the 
appellant's contention is incorrect.

The appellant originally submitted a claim for service 
connection for the cause of the veteran's death in September 
1988, which was denied by the RO later in September 1988.  
Although she submitted a timely Notice of Disagreement and a 
Statement of the Case was issued, the appellant failed to 
submit a timely Substantive Appeal.  The RO's September 1988 
decision thus became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.    

The appellant attempted to reopen her claim for service 
connection for the cause of the veteran's death in April 
1991.  Her claim was eventually denied by the Board in May 
1992.  The appellant did not appeal the Board decision.  That 
decision, too, is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

Thus, despite the appellant's belief that the effective date 
of entitlement to DIC should be in 1988 since she has pursued 
her claim since her original filing in 1988, the final Board 
denial in May 1992 precludes an effective date prior to May 
1992.  Contrary to the appellant's contentions, she has not 
"continually prosecuted" her claim since 1988.  The earliest 
date upon which DIC benefits may be granted accordingly would 
be sometime after the date of the final Board decision, which 
was May 8, 1992.     

Under 38 C.F.R. § 3.400, the effective date of an award of 
DIC involving a reopened claim would normally be no earlier 
than the date of receipt of the appellant's claim.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, the RO 
has assigned the date of April 1, 1997 for the payment of DIC 
benefits to the appellant, based on an effective date of 
March 10, 1997, which was the date of its receipt of her 
claim for such benefits based on the veteran's tobacco use.  

The question which now must be answered by the Board is 
therefore whether there is a basis for a grant of DIC 
benefits after May 8, 1992 but before the presently 
established date of March 10, 1997.  In order to do so, the 
Board has reviewed correspondence from the appellant to VA 
during that period. 

Correspondence received by VA from the appellant on November 
7, 1994 was construed by the RO as an attempt to reopen the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death and was denied.  See the 
February 1995 letter from the RO to the appellant informing 
her of its denial of her claim based on the lack of new and 
material evidence.  The Board notes in this connection that 
although the appellant's November 1994 correspondence did not 
specifically mention a claim for service connection for the 
cause of the veteran's death, correspondence from a potential 
claimant is to be liberally interpreted.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory 'duty to assist' must extend liberal reading to 
include issues raised in all documents or oral testimony 
submitted].  A Notice of Disagreement was received from the 
appellant in March 1995.  Because no Statement of the Case 
was subsequently issued by the RO, the appellant's November 
1994 claim must be considered to be a pending claim, which 
remained open until adjudicated.  See 38 C.F.R. § 3.160(c).  

On March 10, 1997, correspondence was received from the 
appellant which was construed by the RO as a claim for the 
cause of the veteran's death based on the veteran's use of 
tobacco during service.  The claim was granted by the June 
1998 rating decision, which was based on VAOPGCPREC 2-93, 
relating to claims based on tobacco use; the medical 
statement from Dr. R.L.; and the April 1998 VA physician's 
statement, which was considered to be new and material 
evidence.  The DIC award was considered to be effective with 
the March 10, 1997 claim, and payment pursuant to the award 
was made effective as of April 1, 1997.

As noted above, correspondence from the appellant which was 
received by VA on November 7, 1994 was construed by the RO as 
an attempt to reopen her claim for the cause of the veteran's 
death.  This claim remained pending since November 7, 1994, 
because it had not been finally adjudicated, until the 
appellant's claim was granted by rating decision of June 
1998.  Accordingly, the Board finds that the date of the 
appellants reopened claim was November 7, 1994, not March 10, 
1997.  

In addition, the Board finds that 38 C.F.R. § 3.114, 
pertaining to a liberalizing VA issue, permits an even 
earlier effective date.  It is clear that DIC was awarded by 
VA pursuant to VAOPGCPREC 2-93, which was issued on January 
13, 1993.  
The Board  concludes that the proper effective date of the 
award of DIC should be November 7, 1993, one year prior to 
the date that her pending claim was received by VA.  Under 
the relevant law, if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In this case, the date of the liberalizing VA issue was 
January 13, 1993.  On November 7, 1994, more than one year 
thereafter, the appellant requested that her claim for DIC 
benefits be reviewed.  Although her claim was initially 
rejected by VA she ultimately was awarded DIC benefits.  
Therefore, the proper effective date for the award of DIC 
benefits is November 7, 1993, one year earlier.  See 
38 C.F.R. § 3.114.  Payment would be effective the first day 
of the succeeding month, December 1, 1993.  See 38 U.S.C.A. 
§ 5111(a); 38 C.F.R. § 3.31.


ORDER

An effective date of November 7, 1993 for the award of DIC 
benefits is granted.
To that extent, the appeal is allowed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

